Citation Nr: 1230606	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-33 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to March 1970.  The Veteran died in April 2005.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  The Board notes that the RO has stated that the issue on appeal is from a February 2007 RO decision.  In October 2006, the appellant submitted a statement requesting service connection for the cause of the Veteran's death.  While the RO considered this as a claim, it can also be construed as a timely notice of disagreement to the December 2005 rating decision, as it was received within one year of that decision.  The RO issued a statement of the case (SOC) on August 29, 2008.  On November 18, 2008, VA received a VA Form 9; thus, it was not within 60 days of the issuance of the SOC or within one year of the December 2005 rating decision.  A basic principle of the VA claims process is that claims will be processed and adjudicated in an informal, nonadversarial atmosphere.  In addition, the 60 day filing period is not jurisdictional, and VA is not required to close an appeal for failure to file a timely substantive appeal. Percy v. Shinseki, 23 Vet. App. 37 (2009).  Based on the forgoing, the Board finds that the rating decision on appeal is the December 2005 decision. 

In January 2012, the appellant testified before a Decision Review Officer in Houston, Texas.  A transcript of that hearing is of record.

In May 2012, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in April 2005; the death certificate lists the immediate cause of death as liver failure, with an underlying condition of colon cancer.  

2.  At the time of the Veteran's death, he was not service connected for any disability.  

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's colon cancer and/or liver failure, which were initially demonstrated years after service, were causally related to, or aggravated by, active service.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran had a service-connected disability which was either the principal or a contributory cause of the Veteran's death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court expanded the VCAA notice requirements for a Dependency and Indemnity Compensation (DIC) claim. In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

In correspondence to the appellant, dated in May 2006, VA informed the appellant of what evidence was required to substantiate her claim.  In correspondence to the appellant dated in October 2011, VA informed the appellant of the notice requirements of Hupp and Dingess. 

Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice. 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's death certificate, service treatment records (STRs), private clinical records, and the statements of the Veteran and appellant.  The Board has carefully reviewed such statements, and concludes that there has not been identification of further evidence not already of record for which VA has a duty to obtain.  At the May 2012 Board hearing, the appellant was given 60 days to provide additional records; no such records have been received by VA since the Board hearing.  

In a statement dated in October 2006, the appellant contended that the Veteran's only medical treating facility was the Houston, Texas VA Medical Center (VAMC).  The Board finds that this is incorrect and inconsistent with the appellant's subsequent Board testimony on May 2012, and the other evidence of record.  VA records are of evidence, but they do not pertain to cancer treatment or diagnosis.  There are numerous private medical records which reflect that the Veteran was diagnosed and treated for his cancer at private facilities.  In addition, when the Veteran filed his claim for entitlement to service connection for cancer in 2004, he claimed that his treatment was at a private facility and provided authorization for those records.  Records from several private medical facilities, with regard to the Veteran's cancer, are associated with the claims file.  Based on the records in evidence, the Board finds that it has sufficient records to adjudicate the appellant's claim.  

The Board has considered whether VA should obtain a clinical opinion as to the cause of the Veteran's death, but finds that it is not necessary.  The Secretary's obligation under 38 U.S.C.A. § 5103(a) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (3) insufficient competent evidence on file for the Secretary to make a decision on the claim.  See DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The appellant contends that the Veteran had a cancer which was caused by herbicide exposure in service and which resulted in his death.  As is discussed in greater detail below, the STRs are negative for any complaints of, or treatment for, any condition pertinent to the Veteran's death.  Moreover, there are no private or VA clinical records which indicate that the Veteran's death was due to herbicide exposure or service.  There is no clinical opinion indicating that the Veteran's death could be causally related to active service, to include any other injury or disease in service.  As the record does not contain a competent indication relating the Veteran's death to active service, the Board finds that a VA medical opinion is not warranted.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  


Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   


Service connection- in general

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 (1999). 

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Presumptive service connection- herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, the appellant is claiming entitlement to service connection for the cause of the Veteran's death.  The Veteran died in April 2005.  The certificate of death lists the immediate cause of death as liver failure, with an underlying cause of colon cancer.  At the time of the Veteran's death, he was not service connected for any disabilities. 

Presumption -Herbicide Exposure

The appellant avers that the Veteran's cancer was due to active service exposure to herbicides.  The first element of a claim for service connection is evidence of a current disability.  Private records reflect that the Veteran had colon cancer. (See March 2004  memorial Hermann Southeast Hospital record.)  Thus, the Board finds that the first element has been met. 

The second element for entitlement to service connection is an in-service disease or injury.  The Veteran's DD 214 reflects that he had service in Vietnam from March 1969 to March 1970; therefore, it is presumed that he was exposed to herbicides.  Moreover, affirmative evidence does not exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  In the present case, the Veteran's colon cancer, with liver failure, is not listed as a disability for which presumptive service connection is warranted.  As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The appellant avers that the Veteran had lung cancer which led to his death.  As noted above, if a Veteran was exposed to an herbicide agent during active service, and had a respiratory cancer, it shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service.

The appellant testified that she thought that the death certificate said "lung failure."  A review of the death certificate reflects that it notes "liver failure"; it is negative for any reference to the lungs.  

The appellant testified at the Board hearing that "[s]omewheres - at some point, I know that I heard that he did have that lung cancer." (See Board hearing transcript page 7.).  An October 2004 record reflects that the Veteran had colon cancer which had metastasized to the neck and lungs.  A Memorial Hermann Southeast Hospital discharge record from 2004 reflects that the Veteran had "metastic colon cancer, invasive high-grade."  A presumptive cancer, such as a respiratory cancer, that developed as a result of a metastasizing nonpresumptive cancer, such as in the present case, may not be service connected under 38 U.S.C.A. § 1116(a).  see 38 U.S.C.A. § 1113(a) (West 2002) Darby v. Brown, 10 Vet. App. 243 91997); see also VAOPGCPREC 18-97.  

Based on the foregoing, the Board finds that the Veteran did not have a disease for which service connection is warranted under 38 C.F.R. § 3.307 and § 3.309.

Non-presumptive Basis

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's STRs are negative for any cancer or complaints of, or treatment for, the colon or liver.  The Veteran's report of medical history for separation purposes in March 1970 reflects that he denied having, or having had, any stomach, liver or intestinal trouble.  The March 1970 report of medical examination for separation purposes reflects that the Veteran's symptoms were normal upon clinical evaluation.

The earliest clinical evidence of cancer is in 2004, more than 30 years after separation from service.  A February 2004 private record (Internal Medicine Consultation) reflects that the Veteran presented to the emergency room with a two week history of bloody stools.  The Veteran reported no previous history of bleeding from the stools and no previous history of any type of cancer.  Upon clinical examination, it was noted that the Veteran most likely had a malignancy of the rectum.  A March 2004 private surgical pathology final report reflects that the Veteran had a diagnosis of invasive carcinoma of the colon.  

The lapse of time between service separation and the earliest documentation of current disability or symptoms of a current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

In sum, the STRs are negative for stomach, liver, or intestinal trouble.  The Veteran denied such trouble upon separation, the examination upon separation was normal, and the Veteran was diagnosed more than 30 years after service after having symptoms for two weeks.  Thus, there is no credible evidence of continuity of symptomatology since service.  Moreover, there is no clinical opinion which causally relates the Veteran's colon cancer and/or liver failure to service, to include exposure to herbicides.  

The Board acknowledges the Veteran's statements made prior to his death that he believed that his colon cancer was caused by Agent Orange exposure.  The Board also acknowledges the same statements by the appellant.  However, neither has been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Moreover, the Board finds that disabilities as a result of herbicide exposure are not the type of disabilities for which a lay person is competent to diagnosis and provide an etiology.  As such, the opinions of the Veteran and the appellant do not constitute competent medical evidence and lack probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, presumptive service connection based on exposure to herbicides is not warranted for the Veteran's liver failure or colon cancer with metastasis, there is no credible evidence of continuity of symptoms since service, and there is no clinical evidence of record that the Veteran's death was causally related to active service, to include herbicide exposure.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for the cause of the Veteran's death.  

The Board appreciates the Veteran's service and is also sympathetic to the appellant's situation as a widow; however, the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws. See 38 U.S.C.A. § 7104(c). See, generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995).  The preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


